Case 1:19-cv-21351-JEM Document 13 Entered on FLSD Docket 08/24/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 19-21351-CIV-MARTINEZ

  DYMA LOVING,

            Plaintiff,
  v.

  MIAMI-DADE COUNTY, et al.,

        Defendants.
  _______________________________________/

             JOINT STATUS REPORT ON OPEN AND PENDING RELATED STATE
                   CRIMINAL AND ADMINISTRATIVE INVESTIGATIONS

            On May 2, 2019, this Court entered an Order [ECF No. 7] granting Miami-Dade County’s

  Unopposed Motion to Stay Proceedings Pending Resolution of Related State Criminal and

  Administrative Investigations [ECF No. 6]. The Court stayed and administratively closed this

  case—pending the resolution of the related state criminal and administrative investigations—and

  ordered the parties to file a written report every 60 days thereafter on the status of those

  investigations.

            As of today, Alejandro Giraldo, one of the two officers named in the complaint, has been

  criminally charged by the State Attorney’s Office and that case remains open. In any event, the

  administrative investigation that will be conducted by Miami-Dade Police Department’s

  Professional Compliance Bureau (PCB) cannot commence until the criminal matter is resolved in

  its entirety. The parties will notify the Court of any known changes in the status of the open and

  pending criminal and administrative investigations should they occur before November 4, 2020,

  when the next status report is due. As such, the case must remain stayed and administratively

  closed.
Case 1:19-cv-21351-JEM Document 13 Entered on FLSD Docket 08/24/2020 Page 2 of 3




  Dated: August 24, 2020                                  Respectfully submitted,

                                                          ABIGAIL PRICE-WILLIAMS
                                                          Miami-Dade County Attorney
                                                          Stephen P. Clark Center
                                                          111 N.W. 1st Street, Suite 2810
                                                          Miami, Florida 33128

                                                          By: s/ Bernard Pastor
                                                          Bernard Pastor
                                                          Fla. Bar. No. 46582
                                                          Assistant County Attorney
                                                          e-mail: pastor@miamidade.gov
                                                          Phone: (305) 375-5151
                                                          Counsel for Miami-Dade County

                                                          ACOSTA & LICHTER, P.A.
                                                          Attorney for Plaintiff
                                                          2930 NW 7th Ave, 2nd Floor
                                                          Miami, FL 33127
                                                          Phone: (305) 982-7886
                                                          Email: a.acosta@acostalichterpa.com

                                                          s/ Adrian Acosta
                                                          Adrian Acosta, Esq.
                                                          FL. Bar. No.: 123729

                                                          TERI GUTTMAN VALDES LLC
                                                          Counsel for Defendant Giraldo
                                                          1501 Venera Avenue, Suite 300
                                                          Coral Gables, Florida 33146
                                                          Telephone: (305) 740-9600
                                                          E-mail: tgvaldes@aolAOL.com

                                                          s/ Teri Guttman Valdes
                                                          Teri Guttman Valdes
                                                          Fla. Bar No. 0010741




                                                      2
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                            TELEPHONE (305) 375-5151
Case 1:19-cv-21351-JEM Document 13 Entered on FLSD Docket 08/24/2020 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 24, 2020, I electronically filed the foregoing document with
  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
  this day on all counsel of record via transmission of Notices of Electronic Filing generated by
  CM/ECF.
                                                         s/ Bernard Pastor
                                                         Assistant County Attorney




                                                    3
                         OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                          TELEPHONE (305) 375-5151
